Name: Commission Regulation (EEC) No 1367/88 of 19 May 1988 re-establishing the levying of customs duties on jerseys, pullovers, slipovers, anoraks and the like, knitted or crocheted, products of category 5 (order No 40.0050) originating in India, woven breeches, shorts and trousers, products of category 6 (order No 40.0060) originating in Pakistan, yarn of man-made filament, yarn of staple artificial fibres, cotton yarn put up for retail sale, products of category 43 (order No 40.0430) originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  leather and textile industries
 Date Published: nan

 No L 126/24 20 . 5 . 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1367/88 of 19 May 1988 re-establishing the levying of customs duties on jerseys, pullovers, slipovers, anoraks and the like, knitted or crocheted, products of category 5 (order No 40.0050) originating in India, woven breeches, shorts and trousers , products of category 6 (order No 40.0060) originating in Pakistan, yarn of man-made fila ­ ment, yarn of staple artificial fibres, cotton yarn put up for retail sale , products of category 43 (order No 40.0430) originating in Brazil to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply man-made filament, yarn of staple artificial fibres, cotton yarn put up for retail sale, products of category 43 (code 40.0430) the relevant ceiling amounts to 955 000 pieces, 859 000 pieces and 39 tonnes ; Whereas on 2 May 1988 imports of the products in question into the Community originating in India for category 5, in Pakistan for category 6 and in Brazil for category 43 preferential tariff arrangements, reached and where charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India for category 5, Pakistan for category 6 and Brazil for category 43, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Regulation (EEC) No 3782/87 (2), to individual ceilings, within the limits of the quantities specified in column 7 of its Annex I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of jerseys, pullovers, slipovers, anoraks and the like, knitted or crocheted, products of category 5 (order No 40.0050), woven breeches, shorts and trousers, products of category 6 (order No 40.0060), yarn of HAS ADOPTED THIS REGULATION Article 1 As from 23 May 1988 the levying of customs duties suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in India for category 5, Pakistan for category 6 and Brazil for category 43 : Order No Category (Unit) CN code Description Origin 40.0050 5 (1 000 pieces) 6101 10 90 6101 20 90 6101 30 90 Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or chrocheted India I .I 6102 10 90 \ ll 6102 20 90 \ l \ 6102 30 90 \ II 6110 10 10 \ Il 61 10 10 31 \ Isl 6110 10 39 \ Il 6110 1091l.I I'l 6110 10 99ll Il 6110 20 91 Il 6110 20 99 \ Il 6110 30 91 l \ 6110 30 99 (') OJ No L 367, 28 . 12. 1987, p . 58 . 0 OJ No L 367, 28 . 12. 1987, p . 1 . 20. 5. 88 Official Journal of the European Communities No L 126/25 Order No Category (Unit) CN code Description Origin 40.0060 6 (1 000 pieces) 6203 41 10 6203 41 90 6203 42 31 6203 42 33 Men's or boys' woven breeches, shorts (other than swimwear) and trousers (including slacks) ; women's or girl's woven trousers - and slucks, of wool of cotton or of man-made fibres Pakistan ll 6203 42 35ll l \ 6203 42 90ll \ 6203 43 19Il Il 6203 43 90Il Il 6203 49 19Il Il 6203 49 50II l 6204 61 10I'I l \ 6204 62 31 I I I l 6204 62 33Il Il 6204 62 35IlI Il 6204 63 19I-I 6204 69 19Il 40.0430 43 (tonnes) 5204 20 00 5207 10 00 5207 90 00 Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn put up for retail sale Brazil l Il 5401 10 90II l II 5401 20 90II l \ 5406 10 00 I I 5406 20 00l.I 5508 20 90 5511 30 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1988 . For the Commission COCKFIELD Vice-President